     Case 1:15-cv-05273-KMW-SLC Document 473 Filed 03/04/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ELISA W., by her next friend, Elizabeth
 Barricelli, et al.,

                                 Plaintiffs,         15 Civ. 5273 (LTS) (HBP)

                   -against-

 THE CITY OF NEW YORK, et al.,

                               Defendants.




       NOTICE AND IPROPOSED1 ORDER FOR WITHDRAWAL OF COUNSEL

               PLEASE TAKE NOTICE that, upon the annexed declaration of Luke X. Flynn-

Fitzsimmons, and subject to the approval of the Court, Luke X. Flynn-Fitzsimmons hereby

withdraws as counsel for Interveners Brooklyn Defender Services, The Bronx Defenders, Center

for Family Representation, Inc., and Neighborhood Defender Service of Harlem (the “Parent

Advocate Intervenors”), and shall be removed from the Case Management/Electronic Case Files

(CM/ECF) notification list in the above-captioned matter. Audra J. Soloway of Paul, Weiss,

Rifkind, Wharton & Garrison LLP will continue to represent the Parent Advocate Intervenors in

this proceeding.
    Case 1:15-cv-05273-KMW-SLC Document 473 Filed 03/04/20 Page 2 of 4




Dated: New York, New York
       March ^2020



                                        PAUL, WEISS, RIFKIND, WHARTON &
                                        GARRISON UP

                                        By:


                                        1285 Avenue of the Americas
                                        New York, New York 10019-6064
                                        Tel:(212) 373-3000
                                        Fax: (212) 757-3990
                                        lflynn-fitzsimmons@paulweiss.com



SO ORDERED:




                                    2
     Case 1:15-cv-05273-KMW-SLC Document 473 Filed 03/04/20 Page 3 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ELISA W., by her next friend, Elizabeth
 Barricelli, et al.,

                                        Plaintiffs,          15 Civ. 5273 (LTS) (HBP)

                       -against-

 THE CITY OF NEW YORK, et al.,

                                     Defendants.


                     DECLARATION OF LUKE X. FLYNN-FITZSIMMONS

                1.         I am an associate at the law firm of Paul, Weiss, Rifkind, Wharton &

Garrison LLP, counsel for Intervenors Brooklyn Defender Services, The Bronx Defenders, Center

for Family Representation, Inc., and Neighborhood Defender Service of Harlem (the “Parent

Advocate Intervenors”). I submit this declaration in compliance with Local Rule 1.4 to notify the

Court that I am withdrawing as counsel because I am leaving the employ of Paul, Weiss, Rifkind,

Wharton & Garrison LLP.

                2.        Audra J. Soloway of the law firm of Paul, Weiss, Rifkind, Wharton &

Garrison LLP will continue to represent the Parent Advocate Intervenors in this proceeding.

                3.        My withdrawal will not delay the matter or prejudice any party.

                4.         I am not retaining a charging lien.

                Pursuant to 28 U.S.C. § 1746,1 declare under penalty of perjury that the foregoing

is true and correct.



Dated: New York, New York
       March ^j_, 2020
     Case 1:15-cv-05273-KMW-SLC Document 473 Filed 03/04/20 Page 4 of 4




                                  CERTIFICATE OF SERVICE

               I hereby certify that, on March    2020, I caused a true and correct copy of the

foregoing to be served upon all parties to this litigation via the CM/ECF system, and upon the

following via Federal Express:


 Lauren Shapiro                                  Maura Keating
 Brooklyn Defender Services                      Center for Family Representation
 177 Livingston Street, 7th FI.                  40 Worth Street, Suite 605
 Brooklyn, NY 11201                              New York, NY 10013

 Emma Ketteringham                               Zainab Akbar
 Bronx Defenders                                 Neighborhood Defender Service
 360 East 161st St.                              317 Lenox Ave
 Bronx, NY 10451                                 New York, NY 10027
